828 F.2d 18Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Steve WOOL, Plaintiff-Appellant,v.Alan HORWITZ, Irwin Weiss, Beats Z. Fefel, RigglemanReporting Service, John Austin, C. Macnair Speed, Lord &Whip, Government Employees Insurance Company & Affiliates,Attorney Grievance Commission, State of Maryland,Defendants-Appellees.
No. 87-1099
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1987.Decided August 20, 1987.

Steve Wool, appellant pro se.
Before RUSSELL, JAMES DICKSON PHILLIPS and WILKINS, Circuit Judges.
PER CURIAM:


1
Judgment was entered dismissing Steve Wool's complaint on April 21, 1987.  On April 23 Wool filed a 'Reply to Memorandum and order dated 4/20/87 and Request for a hearing.'  Because this pleading was filed within ten days of the entry of judgment and called into question the correctness of the judgment, it should be treated as a motion under Fed.  R. Civ. P. 59, however it is labeled.  Dove v. CODESCO, 569 F.2d 807, 809 (4th Cir. 1978).


2
When Wool filed his notice of appeal, the district court had not disposed of the Rule 59 motion.  A notice of appeal filed before the disposition of the motion has no effect.  See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982); Fed.  R. App.  P. 4(a)(4).  The appeal is not properly before this Court until a ruling has been made on the motion and a timely notice of appeal is filed within the thirty-day period after the date the order is entered disposing of the Rule 59 motion.


3
Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, dismiss the appeal as premature and remand the case to the district court for a ruling on the Fed.  R. Civ. P. 59 motion.


4
REMANDED.